Title: To Alexander Hamilton from Marquis de La Tour du Pin, 15 July 1798
From: La Tour du Pin, Marquis de
To: Hamilton, Alexander


London, July 15, 1798. “j’ai eu l’honneur de vous écrire, Monsieur, vers le mois de mars dernier.… ma lettre en renfermoit une pour Mss. le Roy, Bayard, et mc Evers, et une pour m nicholas olive negotian a newyork. je n’ai recu ni d’eux, ni de vous, monsieur, aucune Reponse, ce qui fait que je viens vous importuner encore une fois. L’objet de la lettre ci jointe a messieurs le Roy &c. est de les prier de vendre ma petite ferme d’albany, et d’en placer le prix dans les fonds americains qui paroitront les plus avantageux, mais avant tout les plus Surs. j’osois vous prier, monsieur, de vouloir bien donner votre avis pour cette petite affaire, devenue d’une très grande importance, pour moi, et ma famille, puisque nous Sommes une fois encore emigrés.… c’est donc encore une fois chez vous que nous meditons de chercher azile.…”
